Citation Nr: 1437963	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a back disability, and if so, whether service connection is warranted on the merits.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active duty service from October 1977 to October 1980.  This matter is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008, a hearing before a decision review officer was held and a transcript is associated with the record.

This instant decision reopens the claim.  The merits of the claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed April 1998 rating decision denied the Veteran service connection for a back disability based essentially on a finding that such was not shown to have been incurred in or otherwise caused by his service, to include by an injury therein and that there was no current disability.

2.  Evidence received since the April 1998 rating decision became final includes evidence of a current disability, and as such, evidence relevant to a previously unestablished fact of the appeal has been added to the file.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§  3.104. 20.302, 20.1103 (2013).

2.  As new and material evidence has been added to the claims file since the April 1998 rating decision, the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the request to reopen the claim for service connection for a back disorder, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplish.  Under these circumstances, the Board need not further address due process considerations at this time.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the United States of Appeals for Veterans Claims (Court) concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

The Veteran was initially denied service connection for a back injury in January 1998 based essentially on a finding that although he was shown to have treatment in service for a back injury, there was no evidence of a chronic disability as a result of that injury.  The Veteran subsequently submitted additional treatment records and the RO issued another rating decision in April 1998 confirming their previous denial based essentially on a finding that a chronic back disability was not shown to have been incurred in or otherwise caused by his service, to include by an injury therein.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time.  38 U.S.C.A. § 7105.  Review of these rating decisions reveals that the RO denied in large part on the lack of a current residual of a back disability.

Evidence received since the April 1998 rating decision includes post service treatment records, which in relevant part, include diagnoses of a back disability. Also added to the record is the Veteran's hearing testimony before a decision review officer to the effect that he injured his back in service and has had back problems continuously since.  Additionally, an April 2011 VA examination report has been added to the record.  Although cognizant that the examiner provided a negative opinion, the examiner provided diagnoses to include mild lumbar degenerative joint disease.

Considering that the denials in 1998 were predicated in large part on a lack of current diagnosis and the evidence subsequently added includes a current diagnosis, and in consideration of the Veteran's testimony that he has had back pain since service (continuity of symptomatology), the Board finds that new and material evidence has been received.  That is, this evidence tends to substantiate an element of the claim not previously satisfied.  For the reasons discussed in the remand, another VA examination is requested as the April 2011 VA examination report does not indicate that the examiner adequately contemplated the Veteran's lay statements.

For the reasons stated above, the standard the Court set forth in Shade v. Shinseki, 24 Vet. App. 110 (2010) is met and, and such, the Board finds that new and material evidence has not been received.  The claim of service connection for a back disability may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence to reopen the claim for service connection for a back disability has been received, to this limited extent, the appeal is granted.


REMAND

In an April 2011 VA examination report, an examiner acknowledged the in-service January 1980 middle back strain, and the documented post-service fall off a porch in 2005 with subsequent surgical treatment.  He opined that he saw no medical "evidence or documentation to indicate that [the Veteran] has a current back condition associated with his service time trauma."  After review of this opinion, the Board finds that it is inadequate as it does not adequately consider the Veteran's lay statements, versus "documentation," to include contentions of continuity of back pain since the conceded in-service back trauma.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (regarding adequacy of examinations); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (regarding continuity of symptomatology for chronic disabilities defined by 38 C.F.R. §§ 3.307, 3.309; here, the chronic disability is arthritis (degenerative joint disease)).  For these reasons, the Board remands for a new VA examination.

Although cognizant that the Veteran submitted some subsequently dated VA treatment records, to insure all relevant records are of record, the Board finds that relevant VA treatment records dated after August 2009 from the Butler, Pennsylvania VA Medical Center (VAMC) should be associated with the claims file.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:
 

1.  Obtain from the Butler VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since August 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination so as to determine whether he has a current back disability attributable to service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should obtain a history from the Veteran regarding his activities in service.  All necessary tests should be conducted.  The examiner should address the following:

Is it at least as likely as not the Veteran has a back disability due to the Veteran's active service, to include the January 1980 back strain?

In providing the opinion, the examiner should consider the Veteran's statements regarding continuity of symptomatology.  The examiner should also review of the evidence of post-service injury.  The examiner must provide a complete rationale for all opinions provided.


3.  Thereafter, the Veteran's claim should be readjudicated based on the entirety of the evidence and under all applicable law.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which takes into consideration the evidence received since the October 2011 SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


